Exhibit (a)(1)(iii) NOTICE OF GUARANTEED DELIVERY (Not to be used for Signature Guarantee) for Tender of Shares of Common Stock of COMPUCREDIT HOLDINGS CORPORATION Pursuant to the Offer to Purchase dated August 15, 2012 THE OFFER, PRORATION PERIOD AND WITHDRAWAL RIGHTS WILL EXPIRE AT 11:59P.M., NEW YORK CITY TIME, ON WEDNESDAY, SEPTEMBER 12, 2012, UNLESS THE OFFER IS EXTENDED. As set forth in the Offer to Purchase (as defined below) this form must be used to accept the Offer (as defined below) if (1)certificates representing your shares of common stock, no par value, of CompuCredit Holdings Corporation are not immediately available or cannot be delivered to the Depositary prior to the Expiration Date (as defined in the Offer to Purchase), (2)the procedures for book-entry transfer cannot be completed before the Expiration Date or (3)time will not permit all required documents to reach the Depositary prior to the Expiration Date. This form may be delivered by hand or transmitted by facsimile transmission or mail to the Depositary. The Depositary for the Offer is: AMERICAN STOCK TRANSFER& TRUST COMPANY If delivering by mail: American Stock Transfer & Trust Company, LLC Operations Center Attn: Reorganization Department P.O. Box 2042 New York, New York 10272-2042 If delivering by hand, express mail, courier or any other expedited service: American Stock Transfer & Trust Company, LLC Operations Center Attn: Reorganization Department 6201 15th Avenue Brooklyn, New York 11219 Toll-free (877) 248-6417 or (718) 921-8317 Fax: 718 234-5001 DELIVERY OF THIS NOTICE OF GUARANTEED DELIVERY TO AN ADDRESS, OR TRANSMISSION OF INSTRUCTIONS VIA A FACSIMILE NUMBER OTHER THAN AS SET FORTH ABOVE WILL NOT CONSTITUTE A VALID DELIVERY. This Notice is not to be used to guarantee signatures. If a signature on a Letter of Transmittal is required to be guaranteed by an eligible institution under the instructions in the Letter of Transmittal, the signature guarantee must appear in the applicable space provided in the signature box on the Letter of Transmittal. 1 Ladies and Gentlemen: The undersigned hereby tenders to CompuCredit Holdings Corporation, a Georgia corporation (the “Company”), on the terms and subject to the conditions set forth in the Offer to Purchase dated August 15, 2012 (the “Offer to Purchase”), and the related Letter of Transmittal (which, together with any amendments or supplements thereto, collectively constitute the “Offer”), receipt of which is hereby acknowledged, the number of shares set forth below, all pursuant to the guaranteed delivery procedures set forth in the Offer to Purchase. Number of shares to be tendered: shares* * Unless otherwise indicated, it will be assumed that all shares held by the undersigned are to be tendered. 2 Certificate Nos. (if available): Name(s) of Record Holder(s): (Please Type or Print) Address(es): Zip Code: Daytime Area Code and Telephone Number: Signature(s): Dated: , 2012 If shares will be tendered by book-entry transfer, check this box [] and provide the following information: Name of Tendering Institution: Account Number at Book-Entry Transfer Facility: THE GUARANTEE SET FORTH BELOW MUST BE COMPLETED. 3 GUARANTEE (Not To Be Used For Signature Guarantee) The undersigned, a firm that is a member in good standing of a recognized Medallion Program approved by the Securities Transfer Association, Inc., including the Securities Transfer Agents Medallion Program, the New York Stock Exchange, Inc. Medallion Signature Program or the Stock Exchange Medallion Program, or is otherwise an “eligible guarantor institution,” as that term is defined in Rule 17Ad-15 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), hereby guarantees (1)that the above named person(s) “own(s)” the shares tendered hereby within the meaning of Rule 14e-4 under the Exchange Act, (2)that such tender of shares complies with Rule 14e-4 under the Exchange Act and (3)to deliver to the Depositary either the certificates representing the shares tendered hereby, in proper form for transfer, or a book-entry confirmation (as defined in the Offer to Purchase) with respect to such shares, in any such case together with a properly completed and duly executed Letter of Transmittal (or a manually signed facsimile thereof), with any required signature guarantees, or an agent’s message (as defined in the Offer to Purchase) in the case of a book-entry delivery, and any other required documents, within three trading days (as defined in the Offer to Purchase) after the date hereof. The eligible institution that completes this form must communicate the guarantee to the Depositary and must deliver the Letter of Transmittal and certificates for shares to the Depositary within the time period shown herein. Failure to do so could result in financial loss to such eligible institution. Name of Firm: Authorized Signature: Name: (Please Type or Print) Title: Address: Zip Code: Area Code and Telephone Number: Dated: , 2012 Note: Do not send certificates for shares with this Notice. Certificates for shares should be sent with your Letter of Transmittal. 4
